                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 CHRISTOPHER BROWN,
      Plaintiff,

         v.                                                 No. 3:19-cv-00690 (JAM)

 WARDEN FAUCHER et al.,
     Defendants.

                      RULING ON MOTION FOR RECONSIDERATION

       Plaintiff Christopher Brown is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He filed a complaint pro se and in forma pauperis under 42 U.S.C. § 1983

against certain DOC officials alleging that he was wrongly subjected to restrictive housing.

Doc. #1. After conducting an initial review under 28 U.S.C. § 1915A, I dismissed the complaint

but permitted Brown an opportunity to file a motion for reconsideration with a proposed

amended complaint. See Brown v. Faucher, 2019 WL 3231205 (D. Conn. 2019).

       Brown has now moved for reconsideration along with the filing of a proposed amended

complaint. Doc. #13. For the reasons stated below, I will DENY the motion for reconsideration

on the ground that the amended complaint does not allege facts that give rise to plausible

grounds for relief.

                                         BACKGROUND

       The following facts are alleged in the amended complaint and are accepted as true only

for purposes of this ruling. Brown was confined at the Corrigan-Radgowski Correctional Center

(“Corrigan”) at the time of the events alleged in the amended complaint. Doc. #13 at 6 (¶ 28).

His amended complaint names the following defendants: Corrigan Correctional Center Warden

Faucher, District Administrator Edward Maldonado, and Lieutenants Cronin and Conjer.

Doc. #13 at 3 (¶¶ 2-6).
       The DOC has classified Brown as a “seriously mentally ill inmate.” Id. at 2 (¶ 7). He has

been diagnosed with post-traumatic stress disorder, borderline personality disorder, and anti-

social personality disorder. Ibid. (¶ 8). He also suffers from suicidal ideations. Ibid. (¶ 9).

       On August 17, 2017, at approximately 8:15 a.m., Counselor Crane, the grievance

coordinator, entered Brown’s housing unit to collect the grievances from the designated boxes.

Doc. #13 at 6 (¶ 29). Crane found an anonymous inmate request form with the following written

message: “I should just knock you out you dumb white hoe.” Id. at 20. Crane interpreted the

message as threatening and reported it to the unit manager, Lieutenant Cronin. Ibid.

       Upon receiving the inmate request form, Cronin launched an investigation to determine

who wrote the message and placed the form in the grievance box. Doc. #13 at 7 (¶ 30). After

reviewing the video surveillance system, Cronin determined that another prisoner in Brown’s

unit, Armand Beiaj, had gone to Brown’s cell, and Brown had passed him the form through the

door crack. Id. (¶ 31); id. at 21. Afterward, Beiaj walked directly to the grievance box and

dropped the form inside. Id. (¶ 35); id. at 21. The original inmate request and DVD with the

surveillance footage were both stored as evidence in a facility safe. Id. (¶ 32); id. at 21.

       As a result of the investigation, Beiaj was issued a Class A disciplinary report for

accessory to commit assault on a DOC employee and placed in a restrictive housing unit

(“RHU”) on administrative detention status. Doc. #13 at 7 (¶ 33); id. at 21. Although he was not

issued a disciplinary report for the threatening message, Brown was also placed in “segregation

on administrative detention” pending the outcome of the investigation. Id. (¶¶ 33-34). Brown

contends that the video surveillance footage does not show him passing anything to Beiaj. Id. at

8 (¶ 37). He believes that his placement in segregation was done in retaliation for the numerous

lawsuits he has filed against Corrigan personnel. Id. (¶ 38).



                                                   2
       Brown was placed in “punitive solitary confinement” with nothing but his socks, boxers,

and T-shirt. Doc. #13 at 3 (¶ 12). The cell did not have any windows, chairs, or clocks. Id. at 3

(¶ 12), 8 (¶ 39). He was forced to eat all his meals in his cell and was deprived of “all property,”

phone calls, and contact visits. Ibid. Brown was subjected to 23- to 24-hour lockdown and had to

be escorted with handcuffs and chains every time he left his cell. Id. at 3 (¶ 12). He was also

excluded from participating in any religious or work-related programs. Ibid. He was not given

any mental health treatment, and the conditions caused a detriment to his pre-existing mental

health problems. Id. at 8 (¶ 40).

       While housed in solitary confinement, Brown sought to preserve the camera footage and

other evidence from the August 17 incident via inmate request form. Doc. #13 at 9 (¶ 41), 23.

He also sought “proper Due Process by requesting that the proper chain of custody who[]

authorized [his confinement] sign off on [his] placement.” Id. (¶ 42). Brown later learned that

Cronin did not have the authority to place him in segregation because, pursuant to DOC

regulations, such a decision may only come from a shift commander, the warden, the deputy

warden, or the director of offender classification. Id. (¶¶ 48-49); id. at 26.

       On August 31, 2017, Brown filed a request to challenge Cronin’s decision to place him in

segregation. Id. (¶ 50); id. at 27. After confirming that it was Cronin who ordered the placement,

Brown filed a grievance against him for placing him in segregation without a hearing or an

explanation of the reasons for his placement. Id. at 10 (¶ 51); id. at 28. Brown also contended

that Cronin did not have the authority to order his placement in segregation. Id. at 28.

       On September 27, 2017, the grievance was denied on the ground that Brown’s placement

in segregation on administrative detention status was authorized under DOC Administrative

Directive 9.4, § 3(B)(2). Ibid. That provision defines “Administrative Detention” as “[p]lacement



                                                   3
of an inmate in a [RHU] that results in segregation of the inmate . . . [f]or investigation of an

allegation or information involving the inmate in the commission of a crime, or of activities

jeopardizing the security of the facility or the safety of staff or inmates that could result in

placement on punitive or administrative segregation or transfer to high security.” Ibid.

        Brown appealed the denial of the grievance to District Administrator Maldonado. Id. at

10 (¶ 52), 29. But Maldonado denied the appeal, reasoning that Brown’s administrative detention

status was authorized pursuant to Administrative Directive 9.4, § 3(B). Id. at 29.

        In the meantime, on August 30, 2017, Lieutenant Conjer placed Brown on administrative

detention status a second time pending a custody review “for a staff profile.” Doc. #13 at 11 (¶¶

58-59), 31. Like Cronin, Conjer does not have the authority to order administrative detention. Id.

(¶ 59). Once again, Brown filed an inmate request challenging Conjer’s decision. Id. at 33.

Conjer responded that the order was issued to protect Brown and others and was authorized

under Administrative Directive 9.4, § 9(A). Ibid. That provision provides:

        In order to protect the inmate or others, the Unit Administrator or designee may
        order an inmate’s placement on restrictive housing status, Administrative Detention
        or Transfer Detention by completing CN 9401, [RHU] Status Order, stating the
        specific reasons for placement. Copies shall be distributed as designated on CN
        9401, [RHU] Status Order. The Unit Administrator shall receive the original copy
        of the order within 24 hours or the following business day after placement. The
        Unit Administrator shall see that the required reviews are performed and
        documented on CN 9401, [RHU] Status Order.

Id. at 38. Brown then filed grievances challenging the second administrative detention order,

which Warden Faucher denied. Id. at 12 (¶¶ 60-64), 40. Faucher stated that one of the grievances

was duplicative of the first grievance and that custody review was an investigation which

authorized administrative detention. Id. (¶ 63).

        Brown appealed Faucher’s decision to District Administrator Maldonado. Doc. #13 at 13

(¶ 65), 36, 37. Among the arguments he raised on appeal, Brown contended that he was

                                                   4
unlawfully kept in the RHU for 29 days when Administrative Directive 9.4 Attachment B

authorizes administrative detention for only 14 days. Id. (¶ 68), 37. Maldonado denied the appeal

on the ground that Brown’s administrative detention was authorized under Administrative

Directive 9.4. Id. (¶¶ 65-66), 36.

       On September 12, 2017, Conjer placed Brown on administrative detention status for a

third time “pending [a] staff profile.” Doc. #13 at 14 (¶ 72), 39. Brown challenged the decision

through the administrative remedy procedure, but officials upheld Conjer’s decision. Id. (¶ 73),

40-41. Officials at Corrigan performed periodic reviews of Brown’s administrative detention

status in accordance with DOC policy. Id. at 15 (¶¶ 74-76). However, the periodic reviews

ceased on September 5, 2017, and no reviews were conducted thereafter until he was transferred

out of Corrigan on September 13, 2017. Ibid.

                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

       In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.



                                                 5
v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation, a pro se

complaint may not survive dismissal if its factual allegations do not meet the basic plausibility

standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       As an initial matter, Brown’s amended compliant contains the same exhibits and

attachments as his original submission. Compare Doc. #13 at 20 et seq. with Doc. #1 at 17 et seq.

In his amended complaint, Brown continues to claim that his placement in segregation on

administrative detention status in late 2017 violated his Eighth Amendment protection against

cruel and unusual punishment and his Fourteenth Amendment right to procedural due process.

As I previously discussed, Brown’s initial complaint suggested he may have been attempting to

state a claim for First Amendment retaliation for his previous lawsuits against Corrigan staff. See

Brown, 2019 WL 3231205 at *3, *5. Although his amended complaint contains the same

reference to retaliation, Doc. #13 at 8 (¶ 38), Brown alleges no new facts that would transform

his conclusory allegation into a statement of a plausible First Amendment claim, see Brown,

2019 WL 3231205 at *5.

       Eighth Amendment

       Brown again alleges that his confinement in segregation violated his right against cruel

and unusual punishment, but he no longer asserts the conditions of his confinement as basis for

his Eighth Amendment claim, which I previously dismissed. See Brown, 2019 WL 3231205, at

*4. Brown now pleads an Eighth Amendment claim on the basis of deliberate indifference to his

medical needs, alleging he was “held without any mental health treatment” during his

confinement. Doc. #13 at 18 (¶¶ 86-87), 6 (¶¶ 26-27).

       The Supreme Court has held that a prison official’s deliberate indifference to a prisoner’s

serious medical needs amounts to a violation of the Eighth Amendment, which includes needs



                                                 6
for mental health care. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Langley v. Coughlin, 888

F.2d 252, 254 (2d Cir. 1989). The Second Circuit has directed that a prisoner who claims

deliberate indifference to a serious medical need must satisfy two requirements. First, there is

an objective requirement: that the prisoner’s medical need was sufficiently serious. See Spavone

v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). The prisoner must show

that he suffered from an urgent medical condition involving a risk of death, degeneration, or

extreme pain. See Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011).

       Second, there is a subjective requirement: that the defendant has acted recklessly in their

denial of medical care, or with an actual awareness of a substantial risk that serious harm to the

prisoner would result from the defendant’s action or non-action. See Spavone, 719 F.3d at 138. It

is not enough to allege simple negligence or merely negligent medical malpractice. See Hilton v.

Wright, 673 F.3d 120, 127 (2d Cir. 2012) (per curiam); Hathaway v. Coughlin, 99 F.3d 550, 553

(2d Cir. 1996). Instead, a prisoner must show that the defendant acted with the equivalent of a

criminally reckless state of mind when denying treatment for that prisoner’s medical needs. See

Collazo v. Pagano, 656 F.3d 131, 135 (2d Cir. 2011) (per curiam).

       With respect to the objective requirement, Brown’s amended complaint alleges he has

been classified as a seriously mentally ill inmate and diagnosed with PTSD, borderline

personality disorder, and anti-social personality disorder. Doc. #13 at 2 (¶¶ 7-9). This is a

combination of severe mental conditions that are sufficient to satisfy the objective prong of the

Eighth Amendment standard for deliberate indifference. See Currytto v. Furey, 2019 WL

1921856, at *5 (D. Conn. 2019) (collecting cases).

       But Brown fails to make any allegations that would satisfy the subjective requirement

that defendants acted with the equivalent of a criminally reckless state of mind with respect to his



                                                  7
medical needs or that defendants actually knew of and disregarded an excessive risk that Brown

would face serious harm as a result of their actions. See Spavone, 719 F.3d at 138; Hilton, 673

F.3d at 127. As in his original complaint, Brown alleges that defendants “knowingly subjected

him to conditions of confinement that exacerbated his serious mental illness” in violation of his

Eighth Amendment rights. Doc. #13 at 1 (¶ 1); Doc. #1 at 1 (¶ 1). Although Brown now states,

“The plaintiff is on anti-[psychotic]- ([psycho] Tropic drugs) medication,” he alleges no other

new facts. Doc. #13 at 6 (¶ 27). Brown simply goes on to assert without further substantiation

that “each defendant knew housing a mentally ill prisoner in those conditions causes more severe

mental damage” and “[e]ach defendant knew by housing a mentally ill prisoner in solitary

confinement was cruel and unusual punishment under those harsh conditions especially without

any mental health treatment” and that plaintiff “cont[em]plated suicide multiple times.” Id.

(¶ 27), 18 (¶¶ 86-87).

       These conclusory assertions do not establish that any particular defendant recklessly

disregarded an excessive risk that Brown would suffer serious harm, much less that he actually

suffered such serious harm. Accordingly, Brown’s amended allegations are insufficient to

support a plausible claim of deliberate indifference to medical needs in violation of his Eighth

Amendment rights.

       Due Process

       Brown again claims that the defendants violated his right to due process under the

Fourteenth Amendment by subjecting him to administrative confinement with restrictive

conditions without proper notice or a hearing. Doc. #13 at 16 (¶ 80). In Sandin v. Conner, 515

U.S. 472, 486 (1995), the Supreme Court concluded that a prisoner who was subject to a

disciplinary term of confinement in restrictive housing for 30 days did not suffer an “atypical and



                                                 8
significant hardship” to constitute a deprivation of a liberty interest that would be subject to

protection under the Due Process Clause. I dismissed Brown’s due process claim in the initial

complaint because his approximately month-long confinement in administrative segregation, and

the conditions he was subjected to therein, did not amount to an “atypical and significant

hardship” under Sandin. See Brown, 2019 WL 3231205 at *4. After reviewing the allegations in

the amended complaint, I conclude that Brown has failed to cure this factual deficiency.

       Because a prisoner’s liberty interests are already restricted by incarceration, a prisoner

who complains of adverse action without due process must show that the adverse action

amounted to an “atypical and significant hardship . . . in relation to the ordinary incidents of

prison life.” Sandin, 515 U.S. at 484; see also Davis v. Barrett, 576 F.3d 129, 133 (2d Cir. 2009)

(per curiam). The conditions Brown alleges he endured for roughly one month in administrative

segregation do not show an “atypical and significant hardship.” See Jones v. Tompkins, 715 F.

App’x 101, 102 (2d Cir. 2018) (affirming dismissal of due process claim because prisoner “failed

to allege that the conditions of the 90-day SHU sentence were more onerous than usual” (internal

quotations omitted)); Sealey v. Giltner, 197 F.3d 578, 586-590 (2d Cir. 1999) (confinement in

restrictive housing unit for 23 hours per day for 101 days without various privileges did not

trigger due process protections); Galarza v. Erfe, 2019 WL 121784, at *5 (D. Conn. 2019) (48

days in a “nasty, dirty, rusty cell” without writing table, pen, and postage did not constitute

substantially atypical conditions of confinement that would implicate a protected liberty interest

under Sandin); St. Louis v. McClain, 2018 WL 6421060, at *3 (D. Conn. 2018) (33 days in

segregation without personal property, mail, church services, contact visits, phone privileges,

commissary privileges, and recreation did not constitute an “atypical and significant hardship”).

Because Brown has failed to allege that the conditions of his confinement were more onerous



                                                  9
than usual, his factual allegations remain insufficient to show the existence of a liberty interest

that would be subject to protection under the Due Process Clause.

        In his amended complaint, Brown appears to add a new basis for his claim that he was

deprived of a protected liberty interest in violation of his due process rights. Brown now asserts

that certain prison regulations established a “substantive predicate” for his transfer to segregation

that gave rise to “a state created interest[,] which gives the plaintiff a protected liberty interest in

remaining free of the hardships and severe conditions of the (SHU).” Doc. #13 at 4 (¶ 15). In

other words, Brown appears to contend that he acquired a liberty interest in remaining in the

general prison population based on Corrigan’s internal policies. But the Supreme Court in Sandin

“rejected the idea that a state’s establishment of a specific substantive predicate for restrictive

confinement of a prisoner is sufficient to create a protected liberty interest.” Sealey, 197 F.3d at

583 (citing Sandin, 515 U.S. at 483-84). As the Second Circuit has explained, even where there

is allegedly a “state-created liberty interest” as a result of “state statutes or regulations [that]

require, in language of an unmistakably mandatory character, that a prisoner not suffer a

particular deprivation absent specified predicates,” in order for a prisoner’s claim to be

actionable, the deprivation of “the liberty interest must [still] subject the prisoner to atypical and

significant hardship ... in relation to the ordinary incidents of prison life.” Vega v. Lantz, 596

F.3d 77, 83 (2d Cir. 2010) (internal quotations omitted). Since Brown has not alleged facts to

show that he was subject to an atypical and significant hardship, as explained above, his factual

allegations are still insufficient to show the existence of a protected liberty interest. Accordingly,

Brown has failed to allege facts that give rise to plausible grounds for relief under the Due

Process Clause.




                                                   10
                                          CONCLUSION

       The Court DENIES the motion for reconsideration (Doc. #13) on the ground that the

proposed amended complaint does not allege facts that give rise to plausible grounds for relief.

       It is so ordered.

       Dated this 28th day of October 2019.

                                                     /s/Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                11
